Name: Commission Regulation (EC) No 1479/95 of 28 June 1995 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  trade;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31995R1479Commission Regulation (EC) No 1479/95 of 28 June 1995 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira Official Journal L 145 , 29/06/1995 P. 0040 - 0040COMMISSION REGULATION (EC) No 1479/95 of 28 June 1995 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2225/92 (3), as amended by Regulation (EC) No 1741/94 (4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from customs duty on import from third countries or for Community aid and the amount thereof; whereas that quantity and the aid should be established for the period 1 July 1995 to 30 June 1996; Whereas the security to ensure compliance by operators with their obligations should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2225/92 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of hops covered by CN code 1210 in the forecast supply balance qualifying for exemption from customs duty when imported directly into Madeira from third countries or for Community aid shall be 10 tonnes for the period 1 July 1995 to 30 June 1996.` 2. Article 2 is replaced by the following: 'Article 2 The aid provided for in Article 3 (2) of Regulation (EEC) No 1600/92 for the supply of hops from the Community market to Madeira in accordance with the forecast supply balance shall be ECU 12,08 per 100 kilograms.` 3. Article 4 (1) is replaced by the following: '1. Applications for certificates shall be submitted to the competent authority in the first five working days of each month. Applications for certificates shall only be admissible if: (a) the quantity does not exceed the maximum available quantity of hops published by the Portuguese authorities; (b) prior to expiry of the time limit laid down for submission of certificate applications, proof has been provided that the party concerned has lodged a security of ECU 3,02 per 100 kilograms.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission